Citation Nr: 0532808	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-15 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for status post lumbar 
laminectomy L4-L5 (claimed as low back condition).

2.  Entitlement to service connection for residuals, fracture 
of two ribs.

3.  Entitlement to service connection for left foot 
condition.

4.  Entitlement to service connection for right foot 
condition.

5.  Entitlement to service connection for residuals, status 
post contusion, right great toe.

6.  Entitlement to service connection for bronchitis.

7.  Entitlement to service connection for residuals of left 
chest contusion (claimed as lung condition).


WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from March 1951 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for status 
post lumbar laminectomy L4-L5 (claimed as low back 
condition); for residuals, fracture of two ribs; for left 
foot condition; for right foot condition; for residuals, 
status post contusion, right great toe; for bronchitis; and 
for residuals of left chest contusion (claimed as lung 
condition).

This appeal is REMANDED to the RO in Cleveland for the 
reasons stated below.


REMAND

On a form dated in March 2004, the veteran requested a 
hearing before a Decision Review Officer (DRO) at the 
Cleveland RO and a video conference hearing before a Veterans 
Law Judge via telephone/television hook-up at the Cleveland 
RO.  The hearing before the DRO was conducted in June 2004.  
The video hearing was originally scheduled for September 
2005.  However, the veteran notified the Cleveland RO that he 
was in Florida at that time and had been affected by 
hurricane Katrina, and he requested that the hearing be 
scheduled for a later date.  The Board granted his motion for 
a new hearing date in September 2005.  In November 2005, the 
Cleveland RO notified the Board that, since the veteran was 
now in  Florida, the case should be remanded to the Cleveland 
RO to send the claims file to the St. Petersburg RO for 
scheduling of the video conference hearing with that office.

Accordingly, the case is REMANDED to the Cleveland RO for the 
following action:

Send the claims file to the St. 
Petersburg RO so that that office may 
schedule the veteran for a video 
conference hearing with a Veterans Law 
Judge at the Board and arrange for the 
veteran's local representative to review 
the claims file in preparation for the 
video conference hearing before returning 
the file to the Board before the 
scheduled hearing.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

